DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,819,900 and 11,184,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
3.	Claims 1-13 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…the phase difference detection pixels include a first phase difference pixel and a second phase difference pixel which have opening portions for pupil separation at different positions in the first direction, in the plurality of normal pixels, a first filter corresponding to a first color most contributing to obtaining a brightness signal and a plurality of second filters respectively corresponding to two or more colors other than the first color are arranged in a first periodic color arrangement, the imaging element includes normal pixel rows in which only the normal pixels are arranged in the first direction and a phase difference pixel row in which the phase difference detection pixels and the normal pixels are periodically arranged in the first direction, and only the normal pixel rows are arranged in at least two rows adjacent to the phase difference pixel row; an imaging optical system forming a subject image on a light-receiving surface of the imaging element; and at least one processor configured to: assuming that the first phase difference pixel and the second phase difference pixel are set as in-focus pixels, generate pixel values at pixel positions of the in-focus pixels using pixel values of pixels around the pixel positions of the in-focus pixels, and generate a first image including the pixel values at the pixel positions of the first phase difference pixel and the second phase difference pixel; and extract only normal pixels in the imaging element and generate a second image comprising the extracted normal pixels, wherein the at least one processor extracts normal pixels from the phase difference row and extracts normal pixels extending in the second direction from positions where the normal BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/JN/slgApplication No.: 17/525,555Docket No.: 0879-1695PUS3 Reply to Office Action of July 06, 2022Page 3 of 8 pixels are arranged in the phase difference pixel row, from the normal pixel rows, and generates the second image including the extracted normal pixels…” and used in combination with all of the other limitations of claim.

6. 	Claims 2-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.
7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Tanaka et al. (US-PGPUB 2019/0394408) discloses a method comprising phase difference detection pixel includes a first phase difference pixel and a second phase difference pixel including opening portions for pupil separation at different positions in the first direction, and the opening portions of the first phase difference pixel and the second phase difference pixel are adjacently arranged to face each other, the method comprising the step of generating an addition pixel value at a pixel position between the first phase difference pixel and the second phase difference pixel by adding pixel values of the first phase difference pixel and the second phase difference pixel of which the opening portions are adjacently arranged to face each other.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/10/2022